Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 2, are objected to because of the following informalities:  
Claim 2 is missing a period at the end of the claim.
Regarding claims 2-4, 7-8, 12-14 and 17-18, these claims include language that is specific to the learning algorithm and/or neural network data processing field, i.e. “two dimensional array”, “multi-dimensional array”, “convolutional filter layers”, “fully connected layer”, “max-pooling layer” and “average-pooling layer.” However, the claims never positively disclose using learning algorithms and/or any data processing steps, thus, these above claim language appears out of context. The Applicant is advised to amend the independent such that it positively reflects using learning algorithms.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To claim 1, in the “determining” clause, the limitation “that a sample of the ECG data…” is indefinite. Specifically, it is unclear whether the “a sample of the ECG data” refers to the “data corresponding to an electrocardiogram” mentioned in the “receiving” clause, and if so, it is unclear whether “a sample” refers to all or some of said data from the “receiving clause.” For Examination purposes, it is the Examiner’s best guess that this claim clause intends to determine whether the classified pattern (from the previous “classifying” clause) has a pattern associated with AFib. Thus, the Examiner suggests amending this claim clause to focus on determining AFib for the patient from whom the ECG was received, because the “classifying” step refers to classifying patterns based on processed ECG data and not from a sample of ECG data.
Claims 11 and 20 also recite a similar “determining” step that include “a sample of the ECG data” limitation, these claims are thus rejected as indefinite for the same rationale.
Claims 5 and 15 both recites “the sample of ECG data”, these claims are rejected under the same rationale as discussed to claims 1 and 11 above. 
Regarding claim 9, the limitation “the received ECG data comprises a random sample of a long-term ECG collection” is indefinite because it is unclear as to by what standard, and/or what, if any, steps are taken to randomize the data selection. Furthermore, it is unclear as to the meaning of “long-term ECG collection.” For purposes of examination, this claim phrase is interpreted as receiving some of data from a collection of ECG data.
Regarding claim 10, the limitation “long-term ECG collection” is definite as discussed to claim 9 immediately above. Furthermore, the phrase “a largest variance value” is a relative term which renders the claim indefinite. The term “a largest variance value is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In here, it is unclear as to what steps are taken or what data are considered to determine “variance value” and what data or collection of data is compared with so as to determine “a largest variance value”
Other dependent claims are rejected as they depend on a rejected independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boleyn et al. US 2019/0090769 A1 (hereinafter “Boleyn”).
As to claims 1, 11 and 20, Boleyn discloses a method and/or computer system and/or non-transitory computer readable media having stored thereon a computer program of/for detecting and classifying atrial fibrillation (Afib) (machine-learning based atrial fibrillation detection – use the trained classifier to identify patterns of the ECG features within one or more of the portions of the ECG signal - calculate a score indicative of whether the portion of the representation within that ECG signal is associated the patient experiencing atrial fibrillation,
Abstract, [0019-0026]), comprising:

one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer
program code comprising (machine-learning based atrial fibrillation detection with the aid of a digital computer, [0019-0026,0043-0048]);
receiving, by a computer, data corresponding to an electrocardiogram (ECG) associated with a patient (receive a representation of an ECG signal recorded by an ambulatory monitor recorder, Abstract, para [0019-0026]);
extracting, by the computer, one or more RR intervals from the received ECG data (ECG R-R interval plot, see [0015], plurality of ECG features 162, with each feature being one or more elements of an ECG trace, such as particular wave (such as P, Q, R, S, or T waves) or a combination of waves (such as the QRS complex). Waves or combinations of waves of different shapes - features 162 can be extracted from the ECG traces from the training data 161, see [0066]);
aggregating, by the computer, one or more features associated with the one or more RR intervals and the one or more previous RR intervals. (aggregating RR interval features is inherently taught since in [0055-0066] Boleyn discloses long-term ECG monitoring, where features are continually extracted such as particular wave (such as P, Q, R, S, or T waves) or a combination of waves (such as the QRS complex). Waves or combinations of waves of different shapes can be stored as different features 161 - The features 162 can be extracted from the ECG traces from the training data 161 - a total of 32 features 162 are stored in the database 124);
determining, by the computer, one or more previous RR intervals for each of the extracted RR intervals (monitor recorder 14 continually monitors the patient's physiology over a long time period, [0055, 0066]);
classifying, by the computer, one or more patterns associated with the aggregated features (adaptive atrial fibrillation detector is trained on the annotated patterns and the trained classifier is used to recognize patterns of ECG features indicative of atrial fibrillation in newly acquired ECG monitoring data, [0025-0026]); and 
determining, by the computer, that a sample of the ECG data corresponding to one or more of the classified patterns contains a pattern associated with Afib (adaptive atrial fibrillation detector is trained on the annotated patterns and the trained classifier is used to recognize patterns of ECG features indicative of atrial fibrillation in newly-acquired ECG monitoring data, [0025-0026]).

As to claims 2 and 12, Boleyn discloses a method/computer system wherein the ECG data is stored in a two dimensional array corresponding to the one or more extracted RR intervals and the one or more determined previous RR intervals for each of the extracted
RR intervals (server 122 could then merge the collected data into the wearer's EMRs 134 in the secure database 124, [0062-0066]).

As to claims 3 and 13, Boleyn discloses a method/computer system wherein the features are aggregated by generating a multidimensional array in response to applying one or more convolutional filter layers to the two-dimensional array (“…detector can be implemented by a convolutional neural network utilizing, for example, a one dimensional formulation for use with ECG data. Additionally, the adaptive atrial fibrillation detector can include hidden layers for performing the classification. In the embodiment described below, two convolutional or pooling hidden layers, and two fully-connected hidden layers are utilized. However, other number of layers are possible” see [0113: last 4 sentences]),

As to claims 4 and 14, Boleyn discloses a method/computer system wherein determining that a sample of the ECG data corresponding to one or more of the classified patterns contains a pattern associated with atrial fibrillation comprises applying a fully connected layer to the multi-dimensional array (“The ECG data segments are then received by the trained adaptive atrial fibrillation detector (step 193). As described above with reference to FIG. 3, the detector can be implemented by a convolutional neural network utilizing, for example, a one dimensional formulation for use with ECG data. Additionally, the adaptive atrial fibrillation detector can include hidden layers for performing the classification. In the embodiment described below, two convolutional or pooling hidden layers, and two fully-connected hidden layers are utilized. However, other number of layers are possible.” See [0113: last 5 sentences]).

As to claims 5 and 15, Boleyn discloses a method/computer system further comprising: 
transmitting, by the computer, to a user, an identification of a time period corresponding to the sample of ECG data determined to contain a pattern associated with atrial fibrillation
(mobile device 133 executes an application that will trigger the dispatch of a monitor recorder 14 to the patient 10 in near-real time upon detecting potentially medically-significant events, thereby avoiding the delay incurred by data relay from an activity monitor, see [0054-0055], adaptive atrial fibrillation detector 160, which divides ECG data collected using the monitor 12 into segments and analyzes each segment to determine whether the patient was experiencing atrial fibrillation at the time the segment was recorded, [0064-0066]).

As to claims 6 and 16, Boleyn discloses a method/computer system wherein extracting an RR interval from the received ECG data comprises: 
segmenting, by the computer, the received ECG data into a first and a second heartbeat; and calculating, by the computer, a time period between a first peak associated with a first R wave of the first heartbeat and a second peak associated with a second R wave of the second heartbeat ([0096:1st sentence] “Sampling of the R-to-R interval enables heart rate information derivation. For instance, the R-to-R interval represents the ventricular rate and rhythm…” also see para [0055-0066, 0094-0096]).

As to claims 7 and 17, Boleyn discloses a method/computer system wherein the aggregating comprises applying a max-pooling layer to the one or more RR intervals and the one or more previous RR intervals (para [0055-0066]; also see [0131: last 4 sentences] “…Additionally, the adaptive atrial fibrillation detector can include hidden layers for performing the classification. In the embodiment described below, two convolutional or pooling hidden layers, and two fully-connected hidden layers are utilized…”)

As to claims 8 and 18, Boleyn discloses a method/computer system wherein the aggregating comprises applying an average pooling layer to the one or more RR intervals and the one or more previous RR intervals (para [0055-0066]; also see [0131: last 4 sentences] “…Additionally, the adaptive atrial fibrillation detector can include hidden layers for performing the classification. In the embodiment described below, two convolutional or pooling hidden layers, and two fully-connected hidden layers are utilized…”).

As to claim 9, Boleyn discloses a method wherein the received ECG data comprises a random sample of a long-term ECG collection (see [0098: 3rd sentence+] “During each iteration (step 102) of the processing loop, the ECG frontend 63 (shown in FIG. 9) continually senses the cutaneous ECG electrical signals (step 103) via the ECG electrodes 38, 29 and is optimized to maintain the integrity of the P wave. A sample of the ECG signal is read (step 104) by the microcontroller 61 by sampling the analog ECG signal output front end 63,
Also see [0055-0066, 0095-0098]).

As to claims 10 and 19, Boleyn discloses a method/computer system wherein the received ECG data comprises a sample of a long-term ECG collection having a largest variance value ([0067] “… Each annotation states whether a particular pattern of features is associated with atrial fibrillation. For example, a pattern of features can include irregular intervals between two or more successive R waves can be annotated to be associated with atrial fibrillation, though other kinds of patterns are also possible. Not all irregular patterns are necessarily atrial fibrillation. Many other disorders can mimic atrial fibrillation on the basis of just irregular rhythms, such as frequent premature atrial or ventricular contractions or atrial flutter and atrial tachycardia with variable AV conduction…”  also see [0062-0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aliamiri et al. US 2019/0133468 A1 an apparatus and method for acquiring ECG data, and using multimodal neural network including three convolution layer with max pooling to identify cardiac related conditions; see [0021, 0042, 0056] and also see Fig. 8 and [0060] regarding AFib prediction network.
Sha et al. US 2020/0022660 A1 method and system for acquiring ECG data, and using learning classing that comprise one or more neural networks for analyzing R-peak features; see [0016, 0047-0049, 0052]
Li et al. US 2020/0312459 A1 AFib recognition method based on detecting variability of a P wave and or an RR interval; see [0040] regarding neural networks with multiple convolution layers, also see [0044-0048]
Shakur et al. US 11013470 B2 method of detecting abnormalities in an ECG signal using neural networks comprising at least two layers of convolution operations.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	May 6, 2022